DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 11/11/2020.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 and 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (Pub. No.: US 2012/0307174 A1) in view of Osame et al. (“Osame”) (Pub. No.: US 2004/0046718 A1) OR Hong et al. (“Hong”) (Pub. No.: US 2014/0313181 A1).
Regarding claims 1 and 24, Lee discloses a display apparatus (fig. 1) comprising:
a display panel (300) configured to display an image; 

a data driver (500) configured to output a data voltage to the display panel, 
wherein the display panel includes a first subpixel row (first PX row) including first subpixels having a first color (R) and a second subpixel row (second PX row) including second subpixels having a second color (G) (paras. 0042-0046);
a first gate off voltage of a first gate signal applied to the first subpixel row to turn off switching elements of the first subpixel row and a second gate off voltage of a second gate signal applied to the second subpixel row to turn off switching elements of the second subpixel row (a gate-off voltage Voff to be applied to the gate lines G1 and G2) (para. 0050).
Lee does not specifically disclose a first gate off voltage is different from a second gate off voltage.
In a similar field of endeavor, Osame discloses a first gate off voltage (VSS(R)) is different from a second gate off voltage (VSS(G)) (paras. 0095 and 0115) OR
In a similar field of endeavor, Hong discloses a first gate off voltage (Voff1) is different from a second gate off voltage (Voff2) (paras. 0056-0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the different gate off voltages as taught by Osame OR Hong in the system of Lee in order to prevent flickering from being recognized and reduce power consumption without deteriorating display quality.
Regarding claim 2, the combination of Lee and Osame discloses a gate off voltage of a gate signal applied to a blue subpixel is less than a gate off voltage of a 
Regarding claim 3, the combination of Lee and Osame discloses a gate off voltage of a gate signal applied to a green subpixel is less than a gate off voltage of a gate signal applied to a red subpixel (Osame discloses the voltage levels of VSS(R), VSS(G) and VSS(B) may differs from each other and a relationship between the power source potential VSS in correspondence with each color is not limited to a relationship shown in the embodiment, para. 0097); accordingly it obvious to obtain a gate off voltage of a gate signal applied to a green subpixel is less than a gate off voltage of a gate signal applied to a red subpixel as claimed.
Regarding claim 4, the combination of Lee and Osame discloses a first gate on voltage of the first gate signal applied to the first subpixel row to turn on the switching elements of the first subpixel row is different from a second gate on voltage of the second gate signal applied to the second subpixel row to turn on the switching elements of the second subpixel row (para. 0046 of Osame).
Regarding claim 5, the combination of Lee and Osame discloses a gate on voltage of a gate signal applied to a blue subpixel is less than a gate on voltage of a gate signal applied to a subpixel which is not the blue subpixel (e.g., VDD(B)<VDD(G)<VDD(R), para. 0115 of Osame).
Regarding claim 6, the combination of Lee and Osame discloses a gate on voltage of a gate signal applied to a green subpixel is less than a gate on voltage of a gate signal applied to a red subpixel (e.g., VDD(B)<VDD(G)<VDD(R), para. 0115 of Osame).

wherein the gate driver is configured to generate gate signals alternately based on six gate clock signals having six different phases (para. 0059).
Regarding claims 25 and 28, Lee discloses a first gate on voltage is applied to the first subpixels and the second subpixels (paras. 0042-0046).
Regarding claims 26 and 29, Lee discloses a first gate on voltage is applied to the first subpixels and a second gate on voltage which is different from the first gate on voltage is applied to the second subpixels (paras. 0042-0046).
Regarding claim 27, the combination of Lee and Osame discloses the first color is a blue color and the second color is a color other than the blue color, and wherein the first gate off voltage is lower than the second gate off voltage (e.g., VSS(B)<VSS(G), fig. 5 of Osame).
Regarding claim 30, the combination of Lee and Osame discloses the first gate on voltage is lower than the second gate on voltage (para. 0115 of Osame).
Regarding claim 31, the combination of Lee and Osame discloses a third subpixel row including third subpixels having a third color, a third gate off voltage of a third gate signal being applied to the third subpixel row to turn off switching elements of the third subpixel row,
wherein the first color, the second color and the third color are a blue color, a green color and a red color, respectively, and
wherein the first gate off voltage is lower than the second gate off voltage and the third gate off voltage (e.g., VSS(B)<VSS(G), fig. 5 of Osame), and the third gate off 
Regarding claim 32, the combination of Lee and Osame discloses gate on voltages are applied to the first subpixels, the second subpixels and the third subpixels (para. 0046 of Osame).
Regarding claim 33, the combination of Lee and Osame discloses a first gate on voltage is applied to the first subpixels, a second gate on voltage which is higher than the first gate on voltage is applied to the second subpixels, and a third gate on voltage which is higher than the second gate on voltage is applied to the third subpixels (e.g., VDD(B)<VDD(G)<VDD(R), para. 0115 of Osame).

6.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Osame and further in view of Wang et al. (“Wang”) (Pub. No.: US 2018/0122310 A1).
Regarding claim 20, the combination of Lee and Osame does not specifically disclose the gate signal has a main charge gate pulse and a precharge gate pulse prior to the main charge gate pulse.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the gate pulse as taught by Wang in the system of Lee and Osame in order to allow pixel can be charged in advance and more quickly to the desired potential.

7.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Osame and further in view of Won et al. (Pub. No.: US 2015/0302816 Al), hereinafter, Won.
Regarding claim 21, the combination of Lee and Osame does not specifically disclose a gate signal applied to a lower portion of the display panel is delayed than a gate signal applied to an upper portion of the display panel with respect to a load signal.
In a similar field of endeavor, Won discloses a gate signal applied to a lower portion of the display panel is delayed than a gate signal applied to an upper portion of the display panel with respect to a load signal (para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the gate signal as taught by Won in the system of Lee and Osame in order to prevent an image distortion and improve a display quality.

22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Osame and further in view of Takahara (Pub. No.: US 2015/0279272 Al).
Regarding claim 22, the combination of Lee and Li does not specifically disclose a gate pulse of the gate signal has a normal driving duration and an overdriving duration having a voltage level greater than a voltage level of the normal driving duration.
In a similar field of endeavor, Takahara discloses a gate pulse of the gate signal has a normal driving duration and an overdriving duration having a voltage level greater than a voltage level of the normal driving duration (para. 0157).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the over-drive voltage as taught by Takahara in the system of Lee and Osame in order to prevent crosstalk and display unevenness.

9.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Osame and further in view of Lee et al. (“Lee ‘930”) (Pub. No.: US 2016/0210930 A1).
Regarding claim 23, the combination of Lee and Osame does not specifically disclose a gate on voltage defining a high level of the gate signal increases as time passes in a frame, and wherein a gate off voltage defining a low level of the gate signal decreases as time passes in the frame.

wherein a gate off voltage defining a low level of the gate signal decreases (Voff_ref to Voff_Min) as time passes in the frame (para. 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the gate signal as taught by Lee‘930 in the system of Lee and Osame in order to allow the gate signal is effectively prevented from being distorted according to positions thereof in the display panel (para. 0011).

Allowable Subject Matter
10.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The indicated allowability of claims 3, 6 and 30-33 is withdrawn in view of the newly discovered reference(s) to Osame. Rejections based on the newly cited reference(s).

Response to Arguments


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693